Citation Nr: 1212886	
Decision Date: 04/09/12    Archive Date: 04/19/12

DOCKET NO.  10-03 922	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for chondromalacia patella of the right knee.  

2.  Entitlement to a rating in excess of 10 percent for status-post arthroscopic medial meniscectomy of the left knee with chondromalacia patella.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The Veteran served on active duty from November 1974 to March 1987.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the San Diego, California, Department of Veterans Affairs (VA) Regional Office (RO), which denied increased ratings for chondromalacia patella of the right knee and status-post arthroscopic medial meniscectomy of the left knee with chondromalacia patella.  The Detroit, Michigan RO has jurisdiction in this appeal.  

In March 2010, the Veteran testified at a Travel Board hearing before the undersigned Acting Veterans Law Judge (VLJ).  A transcript of that hearing is of record and associated with the claims folder.  

The Board remanded the instant claim in October 2010 for further development.  
The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts that his service-connected left and right knee disabilities are more severe than the current evaluations reflect.  

During the Veteran's March 2010 Travel Board hearing, he submitted a VA Form 21-4211 Authorization and Consent to Release Information to VA, indicating that there were outstanding treatment records for his bilateral knee disability from 
Dr. J.W.  Since he did not have the records, he submitted a waiver of RO consideration, and a signed VA Form 21-411 to obtain the records.  The Board remanded the claim in October 2010, so that VA could obtain those records which may be applicable to the claim.  Unbeknownst to the Board, that same month, the AMC/RO requested the Veteran submit another VA Form 21-4211, when one was already provided at the hearing and associated with the claims folder.  The Veteran did not respond to the request, and the AMC/RO continued the denial of the claim.  The remand indicated that the RO was to secure these records; specify if the records could not be obtained; describe any further action to be taken with respect to the claim; and notify the Veteran that he is ultimately responsible for providing the evidence.  The development specified on remand was not accomplished.  Unfortunately, this requires the claim to be remanded again, and since there has been a delay in obtaining these records, an updated VA Form 21-4211 is likely necessary.  

Accordingly, the case is REMANDED for the following action:

1.  After requesting an updated appropriate release of information form (VA Form 21-4211, Authorization and Consent to Release Information to VA), obtain the Veteran's treatment records from Dr. J. W. as indicated on the March 2010 VA Form 21-4211, and associate those records with the claims folder.  All attempts to obtain these records must be documented in the claims folder.  

If the RO is unable to secure these records, it must notify the Veteran and (a) identify the specific records it is unable to obtain; (b) briefly explain the efforts that it made to obtain those records; (c) describe any further action to be taken with respect to the claim; and (d) notify the Veteran that he is ultimately responsible for providing the evidence.  38 U.S.C.A. § 5103A(b)(2) (West 2002); 38 C.F.R. § 3.159(e)(1) (2011).  

2.  Then, after the additional evidence is received, and after ensuring any other necessary development has been completed, readjudicate the claim.  If the benefits on appeal are not granted, the Veteran and his representative should be provided with a supplemental statement of the case (SSOC) to include the appropriate laws and regulations, and he should be given an opportunity to respond.  Thereafter, the case should be returned to the Board.  


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).





_________________________________________________
MATTHEW D. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


